DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/854067, filed on 12/26/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 comprises 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 comprises limitations “wherein a gate line intersects with the first wiring, the second wiring and the third wiring, and wherein the first wiring is narrower in a region in which an opening is formed in the first wiring.” which is not described in the specification not is shown in the drawings for one having ordinary skill in the art to understand and make use of the invention.
Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for being directly or indirectly dependent on rejected claim 6.
Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for being directly or indirectly dependent on rejected claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 comprises limitation which is not described in the specification nor is specified in the drawing in a manner that one having ordinary skill in the art could understand the claimed feature and what they represent. Hence the claim in indefinite.
Claims 7-9 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent on claim 6.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 comprises limitation which is not described in the specification nor is specified in the drawing in a manner that one having ordinary skill in the art could understand the claimed feature and what they represent. Hence the claim in indefinite.
Claims 8-9 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent on claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031).

With respect to claim 1, Yamazaki discloses a display panel comprising: (see par 0020; discloses  a display portion includes a pixel TFT and a display portion wiring) a pixel that comprises a functional layer and a display element, (fig. 13B; discloses tft substrate layer comprising transistor 7011; light emitting element 7012) wherein the functional layer comprises a transistor, electrically connected to the display element, in a light-transmitting region transmitting visible light, (fig. 13B; discloses tft 7011 connected to the light emitting element in the light transmitting region; par 0380; discloses  a light-emitting element having the bottom emission structure is described with reference to FIG. 13B. FIG. 13B is a cross-sectional view of a pixel in the case where the driving TFT 7011 is an n-channel TFT and light is emitted from a light-emitting element 7012 to a cathode 7013 side. In FIG. 13B, the cathode 7013 of the light-emitting element 7012 is formed over a light-transmitting conductive film 7017 that is electrically connected to the driving TFT 7011) and wherein the light-transmitting region has a transmittance of 60% or more (par 0113; discloses In this specification, a film that transmits visible light refers to a film having a visible light transmittance of 75% to 100%);
Yamazaki doesn’t expressly disclose wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more;
In the same field of endeavor, Shiratori discloses a light emitting device with enhanced light efficiency (par 0009); Yamazaki discloses the display device comprises color filter wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more; (par 0084; discloses a color filter of which a transmittance with respect to light greater than or equal to 600 nm is 90% is used as a red color filter. As a green color filter, a color filter of which a transmittance with respect to light greater than or equal to 520 to 560 nm is 65% to 70% is used. As a blue color filter, a color filter of which a transmittance with respect to light greater than or equal to 430 to 470 nm is 60% to 65% is used.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki to use the color filer with the light emitting element as disclosed by Shiratori in order to generate to generate three different primary colors with enhanced light efficiency and reduce power consumption.

With respect to claim 2, Yamazaki as modified by Shiratori discloses wherein the transistor is positioned closer to a user that the display element (Yamazaki; fig. 13B; discloses embodiment with downward light emission where transistor 7011 is positioned closet to the substrate than the light emitting element 7013).


	With respect to claim 3, Yamazaki as modified by Shiratori discloses wherein the functional layer comprises a capacitor in the light-transmitting region (Yamazaki; par 0173; discloses a storage capacitor that is constituted by a capacitor wiring layer and a capacitor electrode with the first gate insulating layer 452a and the second gate insulating layer 452b as dielectrics can be formed over the same substrate. The thin film transistors 470 and storage capacitors are arranged in matrix to correspond to individual pixels so that a pixel portion is formed and a driver circuit including the thin film transistor 460 is arranged around the pixel portion; par 0174; discloses the capacitor electrode layer can be formed from the same light-transmitting material in the same step as the source electrode layer 475a and the drain electrode layer 475b.).

	With respect to claim 4, Yamazaki as modified by Shiratori discloses wherein the functional layer comprises a first insulating film and a second insulating film, (Yamazaki; fig. 5C; planarization insulating layer 454 (i.e first insulating layer) and protective insulating layer (i.e. second insulating layer)) wherein the first insulating film has a region sandwiched between the transistor and the display element and a first opening portion, (Yamazaki; fig. 5c; discloses planarization insulating layer 454 formed between the transistor 470 and pixel electrode 477) wherein the second insulating film has a region sandwiched between the transistor and the first insulating film and a second opening portion, (Yamazaki; fig. 5c; discloses protective insulating layer 454 formed between the transistor 470 and planarization insulating layer 454) whereon the second opening portion has a region overlapping with the first opening portion and has an outer edge aligned with that of the first opening portion, and wherein the display element is electrically connected to the transistor through the first opening portion and the second opening portion (Yamazaki; par 0205; discloses the planarization insulating layer 454 is stacked over the protective insulating layer 453. A contact hole that reaches the drain electrode layer 475b is formed in the planarization insulating layer 454 and the protective insulating layer 453, and a light-transmitting conductive film is formed in the contact hole and over the planarization insulating layer 454. The light-transmitting conductive film is selectively etched to form the conductive layer 467 and the pixel electrode layer 477 that is electrically connected to the thin film transistor 470).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Liu et al (US Pub 2010/0271349).

	With respect to claim 5, Yamazaki as modified by Shiratori discloses wherein a gate of the transistor is electrically connected to a first electrode of a capacitor and one of a source and a drain of a second transistor, (fig. 12; discloses gate of the driving transistor connected to a first electrode of the capacitor 6403 and one of a source/drain of the switching transistor 6401; par 0367) wherein one of a source and a drain of the transistor is electrically connected to a first wiring, a part of the first (fig. 7A; electrode 230, electrode 231; par 0233; discloses  the storage capacitor is constituted by the capacitor electrode 231 and the capacitor wiring layer 230; fig. 12; discloses one of a source/drain connected to the wiring forming the second electrode of the capacitor);
Yamazaki as modified by Shiratori don’t expressly discloses wherein the transistor is a dual-gate transistor;
In the same field of endeavor, Liu discloses thin-film transistor device for OLED displays where the transistor is a dual-gate transistor (par 0048; discloses the driving TFT, the TFT used in the peripheral circuits, and the switching TFT have a dual-gate structure, good control ability can be obtained, thereby further improving the electrical characteristic of the driving TFT.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori to form driving transistor, switching transistor to have a dual-gate structure as disclosed by Liu in order to obtain good control ability thereby further improving the electrical characteristics of the driving TFT.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Lee et al (US Pub 2016/0322450).

Yamazaki as modified by Shiratori discloses a first a second wiring and a third wiring, each of the second wiring and the third wring functioning as a source line, (Yamazaki; fig. 25; discloses plurality of wiring 616 extending in vertical direction; par 0454; discloses the wiring 616 serving as a data line is shared by the TFTs 628 and 629) 
Yamazaki as modified by Shiratori don’t expressly disclose wherein a first wiring is provided between a second wiring and a third wiring, wherein the first wiring is provided between the transistor and a second transistor, and wherein the transistor and the second transistor are provided between the second wiring and the third wiring;
In the same field of endeavor, Lee discloses a display device comprising plurality of pixels wherein Lee discloses a first wiring is provided between a second wiring and a third wiring, (fig. 3; discloses driving voltage line 172a disposed between the data lines 171a, 171b) wherein the first wiring is provided between the transistor and a second transistor, (fig. 3; discloses driving voltage line 172a disposed between driving tft T1 and switching tft T2) and wherein the transistor and the second transistor are provided between the second wiring and the third wiring (fig. 3; discloses transistor T1 and Transistor T2 disposed between data lines 171, 171b);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori to form a voltage line between the plurality of data lines and connected to the plurality of pixels as disclosed by Lee in order to supply the necessary power to the plurality of pixels.

Yamazaki as modified by Shiratori and Lee discloses wherein a gate line intersects with the first wiring, the second wiring and the third wiring, (Lee; fig. 3; discloses scan lines 151, 152 intersects the plurality of data lines 171a, 171b and voltage line 172a) and wherein the first wiring is narrower in a region in which an opening is formed in the first wiring (fig. 3; discloses width of the driving voltage lines is narrow where hole 68 is formed).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Yu et al (US Pub 2006/0139275).

With respect to claim 8, Yamazaki as modified by Shiratori discloses wherein the pixel has a higher aperture ratio (par 0011; discloses An object of one embodiment of the present invention is to increase the aperture ratio of a semiconductor device; par 0273; discloses Each of the storage capacitors illustrated in FIGS. 9A and 9B has light-transmitting properties; thus, sufficient capacitance and high aperture ratio can be obtained even when the size of a pixel is decreased in order to realize higher definition of display images by increasing the number of gate wirings);
Yamazaki as modified by Shiratori don’t expressly discloses the pixel has an aperture ratio of higher than or equal to 20 %;
	In the same field of endeavor, Yu discloses an organic electronic devices
comprising pixels with improved aperture ratio (see abstract); Yu discloses wherein the
see par 0022; discloses The organic electronic device is a bottom emission electronic device. The pixel
has an aperture ratio of at least 40%. In another embodiment, the aperture ratio is
at least 53%, and in still another embodiment, the aperture ratio is at least 56%;
see par 0145);
	Therefore it would have been obvious to one having ordinary skill in the art
to modify the invention disclosed Yamazaki as modified by Shiratori to form the data line and power lines closer to each other and switching and driving transistors close to each other as disclosed by Yu in order to further improve the pixel aperture ratio.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Hatwar et al (US Pub 2007/0001587).

With respect to claim 9, Yamazaki as modified by Shiratori don’t expressly discloses wherein the display panel applies a white tandem OLED;
	Hatwar discloses using tandem white OLED for full-color display (see par 0016; discloses using a tandem OLED display with red, green, and blue color filters, the light produced by the light-emitting units is selected to correspond to the filters and produce an effective OLED display. It is a further advantage of the present invention that it provides for a device with improved color gamut and improved power efficiency);

modify the invention disclosed by Yamazaki as modified by Shiratori to use
white tandem oled for the display device as disclosed by Hatwar in order to achieve an
effective display with improved color gamut and improved power efficiency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUJIT SHAH/           Examiner, Art Unit 2624        

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624